10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 320 Filed 07/26/21 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

PHILIPS NORTH AMERICA LLC, a NO.  2:19-cv-01745-JLR
Delaware Company; KONINKLIJKE PHILIPS
N.V., a Company of the Netherlands; and STIPULATED MOTION AND

PHILIPS INDIA, LTD., an Indian Company, ORDER REGARDING
Plaintiffs, EXTENSION OF DEADLINE TO
MOVE TO RE-OPEN CASE

VS.

. NOTE ON MOTION CALENDAR:
SUMMIT IMAGING INC., a Washington July 23, 2021

Corporation; LAWRENCE R. NGUYEN, an ,
individual; and DOES 1-10, inclusive,

Defendants.

 

 

I. STIPULATION
Plaintiffs Philips North America LLC, Koninklijke Philips N.V. and Philips India, Ltd.
and Defendants Summit Imaging, Inc. and Lawrence R. Nguyen, by and through their
undersigned counsel of record, hereby stipulate and agree as follows:
1. On May 24, 2021, the parties participated in a settlement conference with
Magistrate Judge Michelle L. Peterson and reached a settlement subject to preparation and

execution of final documentation.

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER REGARDING
DEADLINE TO MOVE TO RE-OPEN CASE - 1
(No. 2:19-cv-01745-JLR)

\

L \

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 320 Filed 07/26/21 Page 2 of 4

2. On May 25, 2021, the Court entered an Order of Dismissal, which order
provided that “[i]n the event settlement is not perfected, any party may move to reopen the
case, provided such motion is filed within 60 days of the date of this order.” See ECF-315.

2. The parties have prepared and exchanged draft settlement documentation and
have been diligent in discussing and attempting to work through numerous implicated issues,
but settlement has not yet been perfected. Accordingly, the parties are agreed—subject to the

Court’s approval—that the deadline for any party to move to reopen this case shall be extended

to August 9, 2021.

SO STIPULATED AND AGREED: July 23, 2021.
SAVITT BRUCE & WILLEY LLP

By___/s/ Stephen C. Willey
Stephen C. Willey, WSBA #24499
1425 Fourth Avenue, Suite 800
Seattle, WA 98101-2272
Telephone: 206.749.0500

Email: swilley@sbwllp.com

REED SMITH LLP
Christine Morgan (pro hac vice)
Johnathan I. Detrixhe (pro hac vice)
101 Second Street, Suite 1800
San Francisco, CA 94105-3659
Telephone: (415) 543-8700

Email: cmorgan@reedsmith.com
Email: jdetrixhe@reedsmith.com

 

Carla M. Wirtschafter (pro hac vice)
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067

Telephone: (310) 734-5200

Email: cwirtschafter(@reedsmith.com

 

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER REGARDING
DEADLINE TO MOVE TO RE-OPEN CASE - 2
(No. 2:19-cv-01745-JLR)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 320 Filed 07/26/21 Page 3 of 4

Kirsten R. Rydstrom (pro hac vice)
Richard A. Graham (pro hac vice)

Reed Smith Centre, 225 Fifth Ave

Pittsburgh, PA 15222

Telephone: (412) 288-3131

Email: krydstrom@reedsmith.com

Email: rgraham(@reedsmith.com

Gerard M. Donavan (pro hac vice)
1301 K Street, N.W.

Suite 1000, East Tower
Washington, DC 20005-3317
Telephone: (202) 414-9200

Email: gdonovan@reedsmith.com

Attorneys for Plaintiffs Koninklijke Philips N.V.,
Philips North America LLC, and
Philips India, Ltd.

SEED IP LAW Group LLP

By___/s/ Marc C. Levy [email authorization]
Russell Tarleton, WSBA #17006
Marc C. Levy, WSBA #19203
Jeffrey E. Danley, WSBA #52747
Thomas A. Shewmake, WSBA #50765
701 Fifth Avenue, Suite 5400
Seattle, WA 98104
Telephone: (206) 622-4900

Email: RussT(@seedip.com
Email: MarcL@seedip.com

Email: JeffD(@seedip.com
Email: TomShemake(@seedip.com

Attorneys for Defendants Summit Imaging Inc.
and Lawrence R. Nguyen

SAVITT BRUCE & WILLEY LLP
STIPULATED MOTION AND ORDER REGARDING 1425 Fourth Avenue Suite 800

pene TO MOVE TO RE-OPEN CASE - 3 Seattle, Washington 98101-2272
(No. 2:19-cv- -JLR) (206) 749-0500

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 320 Filed 07/26/21 Page 4 of 4

IL. ORDER
It is so ORDERED.

DATED: 26 Sihy , 2021.

C\ 92x

The Honorable James L. Robart

 

STIPULATED MOTION AND ORDER REGARDING
DEADLINE TO MOVE TO RE-OPEN CASE - 4
(No. 2:19-cv-01745-JLR)

 
